.    .




                                      NE
                        OF       TEXAS
                   AUSTIN.        %-,CXAS    78111


                               November 25,     1969

Honorable Harvey Davis
Executive Director
Texas State Soil and
Water Conservation Board
1018 First National Building
Temple, Texas 76501
                                      Opinion No.M-521

                                      Re:   Texas Torts Clalms Act -
                                            Insurance purchases by Soil
                                            Conservation Districts from
                                            State appropriated money;
                                            power to tax to pay claims;
                                            and personal liability of
Dear Mr. Davis:                             District Directors
     You have requested our opinion on behalf of the State
Soil and Water Conservation Board, and its subordinate dis-
tricts thereunder, seeking the answer to certain questions
under the Texas Torts Claims Act (Chap. 292, Acts of the 61st
Leg., R.S., 1969, page 874, effective January 1, 1970, codi-
fied as Article 6252-19, Vernon's Civil Statutes). Your cen-
tral state agency and any local soil conservation district
created thereunder can act only in a governmental capacity so
as to carry out soil conservation practices and functions in
cooperation with the Federal Government.
     Your firs,tquestion asks whether your state agency or
districts created under the Soil Conservation Act, may pur-
chase insurance covering liabllitles of the state agencies or
districts under the Texas Torts Claims Act from money received
from the State or earnings from money received from the State?
The answer to this question is "No" if payment is to be made
out of money appropriated by the 61st Legislature.

     There is a prohibition against expenditure of any such
appropriated sums of money in the current biennium for the
purchase of insurance to cover claims under the Torts Claims
Act (General Appropriations Act, H.B. 2, 6lst Leg., 2nd C.S.,
Art. V., General Provisions, Sec. 57).




                             -2484-
Hon. Harvey Davis, page 2 (M-521)


     The second question involves the matter of whether a
State Soil and Water Conservation District can levy ad valo-
rem taxes for the payment of a judgment under the Texas Torts
Claims Act. The District cannot levy a tax to pay such judg-
ment, without a favorable election therefor. By the provi-
sions of the Texas Conservation Amendment (Art. XVI, Section
59, (c) Constitution of Texas), a soil and water conservation
district Is a reclamation district and, therefore, is subject
to the proviso that:
             ...the Legislature shall not authorize
          the issuance of any bonds or provide for any
          indebtedness against any reclamation dis-
          trict unless such proposition shall b f
          submitted to the qualified property tzxp$?ig
          voters of such district and the proposition
          adopted." (Emphasis added.)
     We duly note that uf;lder
                             Section 2 (l), your agency and
each local district are units of government', and that Sec-
tion 11 of the Torts Claims Act, provides for taxing power to
districts which have a final judgment rendered against them
under said Act. This provision insofar as it authorizes a tax
levy without a prior vote of the voters of such district and
insofar as it applies to districts created pursuant to the pro-
vision of Article XVI, Section 59 of the Constitution of Texas
is inapplicable, as such would otherwise be in violation of the
last proviso of Subsection (c) of said Conservation Amendment.
     Your third and final question relates to whether local
soil conservation district directors can become personally li-
able for not being able to satisfy a judgment should one arise
under the Texas Torts Claims Act, Any functions performed by
soil conservation districts, or by your state agency, are func-
tions governmental in nature; such district or agency ha:. no Pro-
prietary functions. Consequently, the directors of the SOU
Conservation Districts, or the personnel in your agency, would
not be personally liable as individuals for any such claim
brought against the State of Texas. Section 14, Subsection (7)
and Section (15), of the Texas Torts Claims Act. Your attention
is further invited to the provisions therein which leave the
voluntary methods of payment or non-payment of such a judgment
by means of taxation, or by appropriation, to the "discretion"
of those who govern your agency or the particular local soil
conservation district involved.




                        -2485-
.    .




Hon. Harvey Davis, page 3 M-521)


                        SUMMARY
                        -------

            The General Appropriation Act for the
          1969-70 biennium prohibits purchase by
          soil and water conservation districts of
          any insurance covering liabilities under
          the Texas Torts Claims Act with appro-
          priated money.
           District directors are not personally
         liable under the Texas Torts Claims Act
         for failure to provide a method for pay-
         ment of a final torts claims judgment.
           Soil and water conservation districts
         cannot levy ad valorem taxes for the pay-
         ment of a judgment indebtedness under the
         Texas Torts Claims Act without prior ap-
         proval in an election by the voters of
         the district pursuant to Article XVI,
         Section 59(c), Constitution of Texas.




                               Atto#ey   General of Texas
Prepared by Roger Tyler
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Jim Swearingen
Houghton Brownlee
Jack Sparks
Malcolm Quick
MEADE F. GRIFFIN
Staff Legal Assistant
NOLA WHITE
First Assistant
                        -2486-